Citation Nr: 1640659	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-28 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to June 1968.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A videoconference hearing was held before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional medical evidence, along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

The Board remanded the case for further development in June 2011 and May 2013.  In a December 2013 decision, the Board denied the above claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 memorandum decision, the Court issued an opinion vacating the Board's decision and remanded the case to the Board.

Thereafter, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in December 2015.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2015).  In July 2016 and September 2016, the Veteran submitted responsive evidence, along with a waiver of the AOJ's initial consideration and requested that the Board immediately proceed with adjudication of the appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of the Board hearing transcript.


FINDINGS OF FACT

1.  The Veteran's left knee medial meniscus tear clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.

2.  The Veteran has not been shown to have a current left knee disorder that developed separately from the preexisting left knee medial meniscus tear.  His left knee arthritis did not manifest in service or within one year thereafter and is not otherwise related to his military service.

3.  A right knee disorder did not manifest in service or within one year thereafter and is not otherwise related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by active service, nor is arthritis presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A right knee disorder was not incurred in active service, nor is arthritis presumed to have been so incurred, and a right knee disorder is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  These notice requirements apply to all five elements of a claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran with a notification letter in January 2009, prior to the initial decision on the claims.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claims and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file, including private treatment records submitted by the Veteran.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing.

The Veteran was afforded a VA examination in June 2013 in connection with his claims.  The Board also requested a VHA advisory medical opinion and received a March 2016 responsive opinion.  The Veteran and his representative were provided with a copy of the VHA opinion and an opportunity to submit further evidence or argument.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report and VHA opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in February 2013.  The Veterans Law Judge clearly set forth the issues to be discussed and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In addition, the AOJ has completed the development directed in the prior remands.  In this regard, the AOJ scheduled the Veteran for a Board hearing, obtained updated VA treatment records and Social Security Administration (SSA) records, and provided the Veteran with a VA examination.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the June 2011 and May 2013 remand directives.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc); 38 C.F.R. § 3.310.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for a left or right knee disorder.

The Veteran has contended that his current left knee problems are due to in-service aggravation of a left knee disorder that existed prior to service, including as a result of stepping into a depression in the ground during basic training exercises.  See, e.g., September 2009 notice of disagreement; February 2013 Bd. Hrg. Tr. at 2-8; June 2013 VA examination report.  During an appeal to the Court, the Veteran's representative alternatively argued that the Veteran did not have a left knee torn medial meniscus prior to service and that the injury was actually incurred in service.  See appellant's Court brief, pp. 11, 19.

The Veteran has further contended that his right knee problems are secondary to a left knee disorder, inasmuch as he started favoring his left knee, which caused injury to his right knee over time.  See, e.g., December 2008 original claim (reporting right knee disorder began in 2001); September 2009 notice of disagreement; February 2013 Bd. Hrg. Tr. at 9.

The post-service medical evidence shows that the Veteran has current disorders of the left and right knees, diagnosed as bilateral medial and lateral meniscus tears and bilateral knee degenerative joint disease, which meets the current disability requirement for each knee.  See, e.g., June 2013 VA examination report; March 2016 VHA opinion; July 2015 private MRI and February 2016 private radiology reports.  He has undergone various surgical procedures for his knee problems.  See, e.g., June 2013 VA examination report (outlining history of surgeries); Valley Hospital and Dr. R.K. private treatment records.

The Veteran's service treatment records include a January 1968 pre-induction examination report, which shows that his lower extremities were found to be both normal and abnormal on examination, along with a notation that there was no limitation of motion of the left knee.  There was no finding referable to the knees under the summary of defects and diagnoses section of the examination report.  See also March 15, 1968 notation following additional physical inspection (no additional defects discovered; fit for military service).  On the corresponding report of medical history, the Veteran reported having a history of a trick or locked knee and swollen or painful joints.  He reported that he had "torn cartilage in [his] left knee obtained from a football injury," and that his "knee continually buck[les and] locks, [and] swelling follows."  He indicated that his left knee was not strong enough to stay in a crouched position long without swelling.  He also reported that he had been advised to have cartilage removed from his left knee in September 1962.  The physician's summary included a notation of pain and swelling in the left knee.

A March 1968 service treatment record shows that the Veteran complained of bilateral knee pain.  At that time, the Veteran stated that he had torn cartilage in his left knee five years earlier.  On examination, there was slight crepitus in the right knee.  Otherwise, there was no swelling, effusion, instability, or limitation of motion.  The impression was no acute pathology.

Service treatment records dated from April 1968 and May 1968 show that the Veteran complained of left knee pain.  An April 1968 orthopedic consultation request indicates that the Veteran had effusion in his left knee, as well as tenderness to the medial collateral ligament and medial joint line with no instability.

An April 1968 left knee x-ray report revealed no significant abnormalities.
An April 1968 right knee x-ray report revealed ununited ossification center at the superior aspect of the right patella; the knee was otherwise radiographically unremarkable.

Service treatment records from May 1968 show that the Veteran was put on a physical profile prior to separation and was advised to have surgery for his left knee medial meniscus tear.

During a May 1968 medical board examination, the Veteran's lower extremities were found to be abnormal, and it was noted that he had a torn medial meniscus of the left knee.  On the corresponding report of medical history, the Veteran reported that he was "clipped" in a football injury in 1962 and reported a history of a trick or locked knee, swollen or painful joints, and lameness due to the knee injury.  He indicated that he had swelling, constant pain, and instability of the left knee and that the knee constantly clicked and gave out; he could not fully extend his leg, deep bend, or crouch.

The May 1968 medical board report shows that x-rays of the left knee were entirely within normal limits.  The medical board diagnosed the Veteran with a torn medial meniscus of the left knee not incurred in the line of duty and existing prior to service and recommended that he be separated from service.  In the report, it was noted that the Veteran indicated that he had injured his left knee in September 1962 while playing football; he was told at that time that he had torn cartilage in his left knee and was treated conservatively.  In a June 1968 report, the medical board confirmed that the torn medial meniscus of the left knee was not incurred in the line of duty and existed prior to service, indicating that the disorder was not aggravated by active duty.

The post-service evidence shows that the Veteran reported a history of injury to the left knee resulting in torn cartilage on an April 1978 private medical history form for Dr. S.B.  The record also shows that the Veteran worked in construction and sustained work-related injuries affecting his lower extremities.  See, e.g., May 1994 Dr. N.F. private medical history form (Veteran reported history of falling off of a roof in 1988, resulting in multiple fractures in both feet) and January 2001 Dr. R.K. private treatment record (Veteran treated for pain and discomfort in the right knee after sustaining an injury to the knee, having fallen and slipped on a roof when working as a roofer; MRI consistent with tear of the posterior horn of the medial meniscus) (Social Security Administration (SSA) records, pp. 31, 329); July 2006 Valley Hospital private treatment records (Veteran reported right knee injury after slipping at work).

Following the April 1978 record noted above, the first post-service medical records associated with the claims file for knee treatment are dated in November 1989.  At that time, the Veteran reported a history of a left knee football injury as a teenager, as well as a knee injury during the most recent summer.  Since the summer injury, he had been doing well.  X-rays revealed early degenerative changes and a meniscus tear.  He underwent arthroscopy at that time.  The Veteran established care with VA in November 2008.  At that time, he reported that he sustained an in-service left knee injury during basic training.

During the February 2013 hearing, the Veteran testified that he had been told that he tore the medial collateral ligaments of the left knee during service.  He indicated that his pre-service injury while playing football did not seem as severe, and he played the rest of the season.  He stated that, from that injury in September 1962 until he entered service in March 1968, he had one other small injury that was not as severe as what he experienced in service.  Regarding post-service manifestations, the Veteran reported that the left knee definitely got worse.  When asked whether he had problems when he left service, the Veteran indicated that he recovered and then babied his left knee.  He was very careful with it because he had to provide for his family.  He stated that he did not have the tear repaired until 1989.  See Bd. Hrg Tr. at 7-10, 12-13.  Regarding the right knee, the Veteran testified that he first noticed problems when he started favoring his left knee; he noted that it took a while for the right knee to become injured.  See Bd. Hrg Tr. at 9.

The Veteran was afforded a VA examination in June 2013 and reported a September 1962 left knee injury, as well as second injury the following spring, after which he played college football.  He also reported that he stepped into a depression in the ground during basic training that resulted in intense pain and swelling of the knee.  The examiner noted diagnoses of bilateral medial and lateral meniscus tears and bilateral knee degenerative joint disease.

In a March 2016 VHA opinion, the VHA physician confirmed the current left and right knee diagnoses provided by the VA examiner and addressed the remaining medical questions as to both knees, including consideration of medical evidence submitted by the Veteran after the VA examination.

Initially, the record raises the question of whether a left knee disorder existed prior to the Veteran's military service.  A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Where the presumption of soundness has initially attached, the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disease or injury was both preexisting and not aggravated by service.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), Horn v. Shinseki, 25 Vet. App. 231, 234 (2012), and Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  VA is not precluded from determining that the presumption of soundness is rebutted, even if there is conflicting evidence.  See Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004) ("The clear and unmistakable evidentiary standard . . . does not require the absence of conflicting evidence.").

A determination that a condition had its onset prior to service may be supported by contemporaneous evidence or recorded history in the record which provides a sufficient factual predicate to support a medical opinion (Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based on statements made by a veteran about the preservice history of the condition (Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000)).

A preexisting injury or disease is considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the condition.  See Wagner, 370 F.3d at 1096 (holding that when no preexisting condition noted on entry to service, government may show lack of aggravation by establishing that any increase was due to the natural progress of the preexisting condition).  In addressing the aggravation prong of the presumption of soundness, VA must rely on affirmative evidence to prove that there was no aggravation, rather than the notion that the record contains insufficient evidence of aggravation.  See Horn, 25 Vet. App. at 235.  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citations omitted).

In this case, the presumption of soundness applies because it is unclear what left knee defect, infirmity, or disorder was found to be abnormal during the January 1968 pre-induction examination.  The corresponding report of medical history shows the Veteran's reported left knee complaints, including torn cartilage, and the examiner noted that the Veteran currently had pain and swelling in the left knee on that form; however, the examiner did not provide a specific finding under the summary of defects and diagnoses section of the examination report to clearly identify the nature of the abnormality.  The Veteran was again found to be fit for military service with no additional defects discovered after additional physical inspection in March 1968.  Based on the foregoing, and considering that the examiner also marked that the lower extremities were normal, with no limitation of motion of the left knee, it cannot be said that a left knee defect, infirmity, or disorder was noted at the time of the examination.  As such, the Veteran is legally presumed to have been sound at entrance to service.

Nevertheless, the Board finds that the Veteran did have a left knee medial meniscus tear that clearly and unmistakably existed prior to service.  The Veteran routinely reported that he had a left knee disorder that began prior to service and a history of a 1962 left knee injury during the course of his original appeal, which is consistent with his contemporaneous reports in the service treatment records.  Indeed, he specifically reported that he had torn cartilage in the knee from a football injury at the time of the January 1968 pre-induction examination, and the final diagnosis on the medical board report was a torn medial meniscus.  See Mayo Clinic, "Torn Meniscus" (defining a knee meniscus as a C-shaped piece of cartilage that acts like a cushion between the shinbone and the thighbone) http://www.mayoclinic.org/diseases-conditions/torn-meniscus/basics/definition/con-20029237 (reviewed October 2016).  The Veteran's representative later argued that he did not have a left knee torn medial meniscus prior to service and that the injury was actually incurred in service.  Regarding this more recent contention, the Board finds that it is not consistent with contemporaneous record, including the Veteran's earlier statements as to the history of the condition, as discussed above.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a claimant).

In addition to the Veteran's own statements that he sustained injury to the left knee prior to service that resulted in torn cartilage, the medical evidence shows that the Veteran did have a left knee a medial meniscus tear prior to service, including the medical board reports discussed above, as well as the June 2013 VA examination report and March 2016 VHA opinion.  The May 1968 medical board report also notes review of letters from the Veteran's civilian doctors discussing the nature of his knee problems prior to service.  The June 2013 VA examiner determined that the Veteran's left knee meniscal tear preceded his enlistment.  In so finding, the examiner indicated that, according to the Veteran's notation on enlistment, it was still causing him problems at that time.  The March 2016 VHA physician similarly determined that the left knee medial meniscus tear was a disorder that existed prior to the Veteran's service.  The Board finds that these opinions, taken together, are significantly probative on this matter, as they are based on a review of the claims file, including the Veteran's reports and the medical findings in the service treatment records, and are supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

The Board also finds that the left knee medial meniscus tear clearly and unmistakably was not aggravated by service.  The Veteran's service treatment records document complaints and treatment related to his left knee, as discussed above.  Notably, the Veteran's reported symptoms at the time of the January 1968 pre-induction examination were substantially similar to those reported during the May 1968 medical board examination.  The Board observes that the June 1968 medical board report is insufficient, when considered by itself, to address the question of aggravation because does not contain a complete rationale; however, the findings in that report do indicate that the disorder was not aggravated by the Veteran's service.

The Veteran has indicated that his left knee condition increased in severity during service because a May 1968 service treatment record shows that he was scheduled for surgery and because he was told that he tore the medial collateral ligaments in the left knee.  See September 2009 notice of disagreement and June 2010 substantive appeal; Bd. Hrg. Tr. at 7.  A May 1968 service treatment record does show that the Veteran was scheduled for left knee surgery; however, the Veteran had previously reported on the pre-induction examination that he had been advised to have surgery when he injured his knee in September 1962.  The record reflects that he opted to treat it conservatively.  Moreover, although the Veteran was again advised to have surgery in May 1968, he testified during the Board hearing that he did not have surgery on the left knee until 1989.  He also testified that, when he got out of service, he recovered from his left knee problems and then babied his left knee.  The post-service evidence shows that the Veteran reported a history of injury to the left knee resulting in torn cartilage on the April 1978 private medical history form noted above (where he reported that his present chief health problems were pressure on the spine and being overweight), but there is no indication that he had surgery on his knee until 1989 - 27 years after the initial pre-service injury and recommendation for surgery and 21 years after service.  The Board finds this gap in time significant.  Evidence of a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a preexisting condition was aggravated by military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addition, while the Veteran is competent to report diagnoses as told to him by medical treatment providers, the contemporaneous service treatment records do not support his contention that he was told that he tore his medial collateral ligament in service or that he actually sustained such an injury in service to suggest a possible chronic worsening of the underlying pathology of the medial meniscus tear during service.  Rather, the service treatment records show that the tear occurred prior to service.

There are several medical opinions of record addressing this matter.  The June 2013 VA examiner determined that the Veteran's left knee meniscal tear was not permanently worsened during service.  In so finding, the examiner indicated that the Veteran's knee was still causing him problems at the time of the enlistment examination, and within days of beginning basic training, he had severe knee pain and swelling for which he was separated.  There was no indication that the several days of basic training permanently worsened the preexisting knee condition.  Indeed, the examiner concluded that the natural progression of the degenerative process was not altered by the few days of basic training.

The March 2016 VHA physician agreed with the determination of the June 2013 VA examiner and indicated that the left knee medial meniscus tear was a preexisting disorder without any obvious aggravation by the Veteran's active duty.  In so finding, he noted that the Veteran was removed from basic training within several days of starting the training, and there was no documentation at any point that this preexisting injury was permanently aggravated by his military service.  The physician noted the findings of the medical board, as well as the notations in the record that the Veteran was told to have the cartilage/medial meniscus tear surgically addressed in 1962 and 1968, but that he did not have the arthroscopy until 21 years after service.  The physician also found it significant that the Veteran worked in construction for many years after leaving service and sustained multiple post-service injuries to his lower extremities, but he only reported the history of a left knee football injury as a teenager, as well as a knee injury during the most recent summer during the November 1989 private evaluation, with no mention of any injuries during his military service.  The physician explained that the natural progression of the 27 year-old left medical meniscus tear was that the Veteran was showing signs of early degenerative changes on x-ray, which was a chronic worsening of the underlying pathology of his meniscus tear.

In addition, the Veteran has not been shown to have a left knee disorder that developed separately from the preexisting left knee medial meniscus tear that is otherwise related to service.  Again, the post-service medical evidence shows that the Veteran has current disorders of the left and right knees, diagnosed as bilateral medial and lateral meniscus tears and bilateral knee degenerative joint disease.  The June 2013 VA examiner's opinion as written is somewhat unclear as to whether the current left knee degenerative joint disease is related to the medial meniscus tear noted in service, as opposed to a separate disease process, but does suggest a connection between the meniscus tear and the overall degenerative process.

The March 2016 VHA physician clarified that the findings in the July 2015 private MRI report were overall consistent with a knee with degenerative joint disease.  See also February 2016 private radiology report submitted by Veteran (continued findings of bilateral knee osteoarthritis with tricompartmental degenerative changes).  The physician determined that the left knee degenerative joint disease was less likely than not related to the Veteran's military service.  He explained that, as stated previously, the Veteran had a preexisting left medical meniscus tear that he ignored, which likely led to degeneration in the left knee, as he was noted to be already showing signs of early degeneration in the left knee in 1989.  He further explained that a traumatic medial meniscal injury (such as the one that occurred in this case during football in 1962) often leads to further degeneration in the knee, including degeneration of the lateral meniscus.  In so doing, the examiner linked the other current left knee diagnoses to the preexisting medical meniscus tear.

In addition, the Board finds that the Veteran's degenerative joint disease (arthritis) did not manifest in service or for many years thereafter.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  The Veteran's service treatment records do not suggest that he had arthritis during service, and the record contains no indication that arthritis manifested to a compensable degree within one year of his military service.  Indeed, the in-service x-ray of the left knee yielded normal results.

The Board finds that the June 2013 VA opinion and March 2016 VHA opinion, when taken together, are significantly probative on the questions of in-service aggravation and whether the Veteran has a left knee disorder that developed separately from the preexisting left knee meniscus tear, as they are based on a review of the claims file and are supported by rationale.  See Nieves-Rodriguez, supra.  The examiners explained why the left knee disorder was not aggravated by service based on consideration of the record, including the Veteran's complaints at entry and the nature of the complaints and treatment he received during service.

The Board has considered the Veteran and his representative's statements; however, even assuming that they are competent to opine on these medical matters, the Board finds that the VA examiner and VHA physician's opinions are more probative, as they were provided by a medical professional with knowledge, training, and expertise and are supported by rationale based on such knowledge.  The examiners also reviewed the claims file and considered the Veteran's reported history and lay statements.

Based on the foregoing, the Board concludes that the presumption of soundness has been rebutted because there is affirmative evidence that the Veteran's left knee medical meniscus tear clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.  Thus, service connection for a left knee disorder must be denied.

Regarding the right knee claim, the service treatment records do show that the Veteran had a complaint and treatment referable to the right knee, including an abnormality on an x-ray, as discussed above; however, the record does not suggest that the Veteran's currently diagnosed right knee disorders began during service or that his right knee arthritis manifested in service or to a compensable degree within one year of his military service.  

In fact, the Veteran indicated in his original claim that his right knee disorder began in 2001, and he has consistently indicated during the course of the claim that his right knee pathology developed many years after service as secondary to his left knee disorder.  The June 2013 VA examiner agreed with the Veteran's contentions and determined, after examination and review of the record, that the right knee began bothering the Veteran years later, after ambulating with a limp due to the left knee.  Therefore, the right knee pathology was not related to service.

The March 2016 VHA physician confirmed the right knee diagnoses provided in the June 2013 VA examination report and determined that it was unlikely that the Veteran was favoring the left knee much if he was working in construction and doing roofing work; however, the physician indicated that, even if the Veteran was favoring the left knee for many years, there was no medical literature that would support that degenerative knee disease occurs from favoring a contralateral injured knee.  The physician explained that it was quite clear from the post-service medical records that the Veteran sustained a discrete injury to the right knee in 2001, which was 33 years after discharge from the military.  An MRI showed a tear of the posterior horn of the medial meniscus.  He further explained that a traumatic medial meniscal tear such as this is a likely cause of future degenerative changes in the knee, including degenerative lateral meniscal tears, thereby linking the current right knee diagnoses.

In summary, the lay and medical evidence does not link the Veteran's current right knee problems to service on a direct basis, and service connection has not been established for a left knee disability to potentially allow for service connection on a secondary basis.  Therefore, service connection for the right knee is not warranted.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right knee disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


